--------------------------------------------------------------------------------



EXHIBIT 10.1

PXRE GROUP LTD.

2002 OFFICER INCENTIVE PLAN

RESTRICTED SHARE AWARD AGREEMENT

This Agreement confirms the grant of Restricted Shares to you on February 24,
2005 by PXRE Group Ltd. (the “Company”) under the Company’s 2002 Officer
Incentive Plan (the “Plan”), upon the following terms and conditions.

1.  Grant of Restricted Shares.

(a)  Delivery. The Company hereby grants you ________ shares of the Company’s
common shares, $1.00 par value per share (the “Shares”), subject to the terms
and conditions hereinafter set forth. These Shares shall be registered in your
name, but the Company shall hold the certificates representing such Shares for
you during the period commencing on the date hereof and ending on the date(s)
provided in Paragraph 2 (the “Restricted Period”), subject to earlier lapsing of
such Restricted Period as provided in Paragraph 3. As a condition to this award,
you shall execute and deliver to the Company a stock power, endorsed in blank
and approved by the Secretary of the Company, relating to the Shares.

(b)  Rights During Restricted Period.  During the Restricted Period you shall
not sell, pledge, transfer, assign, hypothecate or otherwise dispose of or
encumber the Shares, and the Shares shall be subject to forfeiture as provided
in paragraph 3 or 5 hereof. Except for such restrictions, you shall have all the
rights of a shareholder with respect to your Shares, including but not limited
to the right to vote and the right to receive dividends (which if in common
shares shall be restricted under the same terms and conditions as the Shares to
which they relate).

(c)  Legend.  Each certificate for Shares transferred or issued to you shall be
registered in your name and shall bear the following legend:

  “THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS
AND CONDITIONS CONTAINED IN THE PXRE GROUP LTD. 2002 OFFICER INCENTIVE PLAN (THE
“PLAN”) APPLICABLE TO RESTRICTED SHARES AND TO THE RESTRICTED SHARE AGREEMENT
DATED FEBRUARY 24, 2005 (THE “AGREEMENT”), AND MAY NOT BE SOLD, PLEDGED,
TRANSFERRED, ASSIGNED, HYPOTHECATED, OR OTHERWISE DISPOSED OF OR ENCUMBERED IN
ANY MANNER DURING THE RESTRICTED PERIOD SPECIFIED IN THE AGREEMENT. COPIES OF
SUCH PLAN AND AGREEMENT ARE ON FILE WITH THE SECRETARY OF THE COMPANY.”

--------------------------------------------------------------------------------



2.  Term of the Restricted Period.  Subject to the provisions of Section 4.2 of
the Plan no portion of the Restricted Period shall lapse prior to the first
anniversary date hereof. Thereafter, the Restricted Period shall lapse in
accordance with the following schedule:

Period   Cumulative Portion of Shares With No Restricted Period

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Prior to the first anniversary of date hereof   None       From and including
the first anniversary of the date hereof through the day prior to the second
anniversary of the date hereof.   25% of the Shares       From and including the
second anniversary of the date hereof through the day subsequent to the third
anniversary of the date hereof.   50% of the Shares       From and including the
third anniversary of the date hereof through the day subsequent to the fourth
anniversary of the date hereof.   75% of the Shares       From and including the
fourth anniversary of the date hereof through the day subsequent to the tenth
anniversary of the date hereof.   100% of the Shares

3.  Lapsing of Restricted Period.  Subject to Section 2 above, the Restricted
Period will be unaffected by the termination of your employment, except that:

(a)  Upon termination of your employment with the Company and an Affiliate as a
result of Retirement or Permanent Disability (as described in Section 3.3 of the
Plan), all of the Restricted Period remaining for your Shares shall lapse as of
such termination.

(b)  Upon termination of your employment with the Company and any Affiliate by
reason of death, all of the Restricted Period remaining for your Shares shall
lapse as of your death.

(c)  Upon termination of your employment with the Company and any Affiliate for
a reason other than those described in clauses (a) or (b) above, any Shares for
which the Restricted Period has not lapsed under Paragraph 2 shall revert to the
Company and the certificates for such Shares shall be canceled.

(d)  Any remaining Restricted Period applicable to your Shares shall lapse under
certain circumstances set forth in Section 4.2 of the Plan including in the
event of a “Change in Control”, as defined in Section 4.2 of the Plan, has
occurred, or is likely to occur, as determined by the Committee.

2

--------------------------------------------------------------------------------



The Company and any Affiliate reserves the right to terminate your employment
with the Company or any Affiliate at any time for any reason, subject to the
terms of any other written agreement between you and the Company or any
Affiliate and no contract or right to continued employment shall be implied by
this Agreement.

4.  Issuance of New Certificates.  Upon the lapse of the Restricted Period with
respect to any Shares, such Shares shall no longer be subject to the restriction
imposed in Paragraph 1, and the Company will issue new share certificates
respecting such Shares registered in your name without the legend described in
Paragraph 1 in exchange for those previously issued. However, no certificates
will be issued for fractional Shares, and the value of any fractional Shares,
based on the Fair Market Value of the Company’s Shares on the day of such lapse,
shall be paid to you in cash.

Upon the lapse of the Restricted Period for any Shares, you shall transfer
sufficient Shares to the Company to provide for the payment of any taxes which
the Company is obligated to withhold or collect with respect to your income
resulting from such lapse. The value of the shares to be transferred shall be
the Fair Market Value of the Company’s Shares on the date of such lapse.

5.  Minimum Employment Requirement.  Notwithstanding any other provision of this
Agreement, if, during the period ending on the first anniversary hereof, you
fail to be in the continuous employ of the Company or an Affiliate for any
reason other than Retirement, Permanent Disability or death, all of your
Restricted Shares shall immediately revert to the Company and the certificates
issued for them shall be canceled.

6.  Securities Law Requirement.  The Company shall not be required to deliver
any Shares upon the lapse of the Restricted Period applicable to any Shares
unless the Committee has determined that it may do so without violation of
applicable federal or state laws pertaining to the issuance of securities, and
the Company may require any Shares to bear a legend, may give the transfer agent
instructions, and may take such other steps, as in its judgment are reasonably
required to prevent any such violation. No new certificates shall be issued upon
the lapse of the Restricted Period unless you first enter into an agreement with
the Company providing for compliance by you with all such applicable laws. The
Company is under no obligation to register the Shares covered by this Agreement,
nor is the Company under any obligation to register any of the Shares or
otherwise qualify them for sale under any state law. Any Shares acquired
hereunder must be held indefinitely unless they are registered under the
Securities Act of 1933, as amended, (the “Act”) or the disposition thereof is
exempt from the registration requirements of the Act.

7.  Non-Transferability.  Shares are not transferable as provided in Paragraph
1. No right or interest hereunder shall be otherwise subject to transfer,
assignment, pledge, charge or other alienation, whether voluntary or
involuntary, and any attempt to transfer, assign, pledge, charge or otherwise
alienate the same shall be null and void and of no effect. If you or any other
person entitled to benefits hereunder should attempt to transfer, assigned,
pledge, charge or otherwise alienate any right or interest hereunder, or under
the Plan, then such benefits shall, in the discretion of the Committee, cease.

8.  Incorporation of Plan Provisions.  This Agreement is made pursuant to the
PXRE Group Ltd. 2002 Officer Incentive Plan and is subject to all the terms and
provisions of such Plan as if the same were fully set forth herein, and receipt
of a copy of such Plan is hereby acknowledged. Capitalized terms not otherwise
defined herein shall have the meanings set forth for such terms in the Plan.

3

--------------------------------------------------------------------------------



9.  This Agreement: (a) shall be in binding upon and inure to the benefit of any
successor of the Company; (b) shall be governed by the laws of the State of New
York and any applicable laws of the United States; and (c) may not be amended
except in writing, signed by both parties.

4

--------------------------------------------------------------------------------